IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : NO. 570
                               :
ORDER AMENDING RULE 104 OF THE :
PENNSYLVANIA RULES OF THE      : JUDICIAL ADMINISTRATION DOCKET
JUDICIAL ETHICS ADVISORY BOARD :
                               :
                               :

                                                ORDER

PER CURIAM

       AND NOW, this 31st day of March, 2022, pursuant to Article V, Section 10 of the
Constitution of Pennsylvania, IT IS ORDERED that:

     Rule 104 of the Pennsylvania Rules of the Judicial Ethics Advisory Board is
amended in the attached form.

        This ORDER shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective immediately.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.